PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Steadman, Bart, David
Application No. 14/094,746
Filed: 2 Dec 2013
For: Bullet Shell Casing For  Smooth Bore Hunting Guns
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed January 26, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned October 5, 2017, for failure to file a timely reply to the Notice of Non-Compliant Reply (37 CFR 1.121) mailed August 4, 2017, which set a two (2) month shortened period for reply. No extensions of the time for reply in accordance with 37 CFR 1.136(a) were obtained. Notice of Abandonment was mailed October 27, 2017. On November 6, 2017, a petition to revive and, in the alternative, to withdraw the holding of abandonment, was filed. On June 29, 2018, a decision was mailed dismissing the petition. On January 26, 2021, a renewed petition to revive the application was filed.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  


The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 27 and 37 CFR 1.137 rests with the petitioner. See MPEP 711.03(c)(II)(F).

The three periods are (1) the delay in filing the reply that originally resulted in the abandonment of the application; (2) the delay in filing the initial petition pursuant to 37 CFR 1.137(a), and (3) the delay in filing a grantable petition pursuant to 37 CFR 1.137(a).

In particular, it is noted that a decision dismissing a petition to revive was mailed June 29, 2018. No renewed petition was filed until January 26, 2021, over 2 ½ years after the date of the decision dismissing the petition. Petitioners must provide an adequate explanation for the delay in filing the renewed petition. 

When addressing each of these three periods of delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.



By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).